DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 16-28) in the reply filed on 05/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-35 are withdrawn as being directed to a nonelected group. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 22, 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “substantially coaxial” in claims 18 and 20 are relative terms which render the claims indefinite. The terms “substantially coaxial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The instant specification does not provide any numerical values that could be used to determine what is “substantially coaxial” such as a range of concentricity that would be “substantially coaxial”. Therefore it is not possible to determine the bounds of the claims containing the relative terms. For compact prosecution purposes, the above limitations are examined as if the term “substantially” is omitted. 
Claim 22 recites the limitation "the " in line 1.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, this limitation will be examined as if it recites “the anode liquid, the cathode liquid, and the electrolyte liquid”. 
Claim 25 recites the limitation “an additional layer inside, outside and between the anode, cathode or electrolyte layers” (lines 1-2). It is unclear how a single additional layer can simultaneously be inside, outside, and between the anode cathode or electrolyte layers. For compact prosecution, this limitation will be examined as if it recites “an additional layer inside, outside, or between the anode, cathode or electrolyte layers”.
Claim 26 recites the limitation "the layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For compact prosecution, this limitation will be examined as if it recites “the additional layer”, first recited in claim 25. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100330419 A1 (Cui).
Regarding claim 16, Cui discloses a method comprising: providing flows of an anode liquid, an electrolyte liquid and a cathode liquid (Fig. 4A,. P70-71); and bringing together and solidifying the flows to form a solid fibre-shaped battery (Fig. 4B, battery fiber 430, P69) having a tubular electrolyte layer (Fig. 4B, inner shell 434) with an anode layer and a cathode layer arranged on different sides of the electrolyte layer (Fig. 4B, core 432 (anode), outer shell 436 (cathode), P74), the electrolyte layer, the anode layer and the cathode layer being formed from the electrolyte liquid, the anode liquid and the cathode liquid respectively (Fig 4A, P70-71). 
Regarding claim 17, Cui discloses the anode layer and the cathode layer is tubular and at least partially surrounds the tubular electrolyte layer and the other of the anode layer and the cathode layer is arranged inwardly of the tubular electrolyte layer and is at least partially surrounded thereby (Fig. 4B, core 432 (anode), inner shell 434 (electrolyte), outer shell 436 (cathode)). 
Regarding claim 18, Cui discloses the anode layer, electrolyte layer and cathode layer of the fibre-shaped battery are each substantially coaxial (Figs. 4A, 4B). 
Regarding claim 27, Cui discloses the anode liquid contains a metal (P64); the cathode liquid contains: a metal (P63); and the electrolyte liquid contains: an ion conducting oligomer (P66).
Regarding claim 28, Cui discloses the anode liquid, the electrolyte liquid and the cathode liquid (“liquid precursor”) is a suspension (“slurry”) (P60). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100330419 A1 (Cui) as applied to at least claim 16 above, and further in view of  KR20170012656A (Lee). Lee reference was included with the IDS dated 04/23/2020. English machine translation was provided with the Requirement for Restriction/Election dated 05/10/2022. 
Regarding claim 19, Cui discloses that providing the flows of the anode liquid, electrolyte liquid and cathode liquid comprises providing the three liquids flowing in three respective subchannels separated by respective subchannel walls (Fig. 4A, concentric tubes 411, 412, 414, P71)  the electrolyte liquid flowing through a tubular electrolyte subchannel (tube 412) and the anode liquid and cathode liquid flowing through respective subchannels on different sides of the tubular electrolyte subchannel (tubes 411, 414). Cui does not teach that bringing together the flows comprises bringing the liquids to flow together in a layered arrangement within a single channel. 
In the same field of endeavor, Lee discloses a method of manufacturing a fibrous battery (P1) wherein the battery components are extruded out of a nozzle (P8). Lee further teaches that the flows are brought together in a layered arrangement within a single channel (Fig. 3, see area below 3a) where the flows are solidified with UV radiation (Fig. 3). Lee teaches that this process converts the electrolyte paste into a one-dimensional solid electrolyte (P73) which has high flexibility and prevents damage to battery components (P77). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Cui by adding the steps of bringing together the flows in a layered arrangement within a single channel and solidifying the flows with UV radiation, with the predictable result that the addition of the these steps would create a one-dimensional solid electrolyte with high flexibility. 
Regarding claim 20, Cui discloses the three subchannels are substantially coaxial (concentric tubes, P71) and wherein the layers of the layered arrangement are substantially coaxial such that the battery comprises a coaxial fibre-shaped battery with a coaxial anode layer, electrolyte layer and cathode layer (Fig. 4B).
Regarding claim 21, modified Cui as set forth regarding claim 19, teaches the step of solidifying is performed within the single channel and comprises solidifying by UV radiation (Lee Fig. 3)
Regarding claim 22, Cui teaches that the solid electrolyte can be cross-linked (P90), but does not explicitly disclose that the anode liquid, the cathode liquid, and the electrolyte liquid include a cross-linking agent activated in the solidifying step. 
Lee discloses cross-linking agents that are activated by light or heat in the solidifying step (P74). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to add cross-linking agents activated in the solidifying step to the anode liquid, the cathode liquid, and the electrolyte liquid, for the purpose of cross-linking and solidifying the battery components. One of ordinary skill in the art would have been additionally motivated to add a cross-linker to create the invention of Cui which teaches a cross-linked solid electrolyte. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100330419 A1 (Cui) as applied to at least claim 16 above, and further in view of US 20180287115 A1 (Strong) and US 20190048494 A1 (Bogan).
Regarding claim 23, Cui does not disclose providing the battery to a textile production apparatus. 
In the same field of endeavor, Strong teaches a fabric composed of fibers, wherein a small battery is formed on a fiber prior to the fiber being used to form a fabric (P30). Strong teaches that this configuration of embedded batteries can be used in a smart apparel or textile (P63). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the method of Cui by adding a step of producing a textile in a continuous process, with the expectation that such an additional step would produce a fabric with embedded batteries suitable for smart apparel. 
The modification of Cui in view of Strong asserted above does not explicitly teach a textile production apparatus. In the same field of endeavor, Bogan teaches woven electronic textiles which may contain embedded batteries (P22). Bogan further teaches a textile production apparatus (Fig. 3, loom 330, P27) which enables the production of smart textiles. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Cui by providing the fiber battery to a textile production apparatus, as taught by Bogan, with the predictable result that such a modification would enable the production of smart textiles suitable for smart apparel. 
Regarding claim 24, modified Cui teaches integrating, by the textile production apparatus (Bogan, loom), the fibre-shaped battery into a smart textile (Strong P63, smart textile)

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100330419 A1 (Cui) as applied to at least claim 16 above, and further in view of US 20120148918 A1 (Kwon)
Regarding claim 25, Cui does not disclose an additional layer. 
In the same field of endeavor, Kwon discloses an analogous art of a cable-type secondary battery with a coaxial structure (Fig. 7). Kwon discloses that the cable-type battery can have an outer protective layer which protects the electrode from moisture or impact (Fig. 7, protection coating 360, P58). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a step of providing and solidifying an outer protective layer to the battery of Cui, with the expectation that such an addition would protect the electrode from moisture and impact. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 26, modified Cui as asserted above regarding claim 25, teaches the additional layer is an outer protective layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729